t c memo united_states tax_court associates llc associates llc as successor_in_interest to associates lp tax_matters_partner commissioner of internal revenue respondent petitioner v docket no filed date jaye a calhoun sean t mclaughlin and david p hamm jr for petitioner emile l hebert iii and susan s canavello for respondent memorandum findings_of_fact and opinion goeke judge respondent issued a notice of final_partnership_administrative_adjustment fpaa to associates llc associates for disallowing a worthless_debt deduction of dollar_figure the issue for consideration is whether associates is entitled to deduct the worthless_debt we hold it is entitled to the deduction findings_of_fact when the petition was timely filed associates had its principal_place_of_business in louisiana associates llc associates is the successor_in_interest to associates lp the tax_matters_partner of associates joseph spinosa is a real_estate developer who has been involved in the real_estate industry for several decades over that time he has developed apartment office and retail buildings representing over big_number apartment units million square feet of office space and big_number square feet of retail_space he owns multiple real_estate ventures through numerous business entities and has commingled funds among his different entities his role in the real_estate ventures is to provide a vision of the development suitable for a site assemble a team of architects and engineers to convert the vision to reality perform economic and 1unless otherwise indicated all section references are to the internal_revenue_code code in effect for the year at issue and all rule references are to the tax_court rules_of_practice and procedure all amounts are rounded to the nearest dollar the parties’ stipulation of facts with accompanying exhibits is incorporated herein by this reference market analyses of the development and raise equity or debt to finance the construction of the development i background of perkins rowe mr spinosa organized two companies perkins rowe associates llc perkins rowe i and perkins rowe associates ii llc perkins rowe ii to acquire and develop two adjacent 20-acre parcels of real_estate into a mixed-use shopping center with buildings of residential retail and office space perkins rowe i was owned by mr spinosa by the spinosa class trust a_trust for the benefit of mr spinosa’s children and by members of the schwegmann family the former owners of one of the 20-acre parcels perkins rowe ii was owned by mr spinosa and by the spinosa class trust mr spinosa was the manager of both entities we refer to the two entities collectively as perkins rowe and the two parcels as the perkins rowe property in early perkins rowe was in discussions with keybank national association keybank for a construction loan to finance the development of the perkins rowe property at that time sitework had begun before the loan’s approval perkins rowe needed capital to continue the sitework mr spinosa obtained a dollar_figure million bridge loan from his acquaintance and business_associate nick saban saban loan mr spinosa had met mr saban through mr saban’s efforts as the head football coach at louisiana state university lsu in baton rouge louisiana to improve the graduation rate of lsu athletes the two men often discussed real_estate investments and had joint_ownership of a number of real_estate ventures at the time of the loan mr saban was the head football coach of the miami dolphins in the national football league perkins rowe i and ii jointly executed a promissory note dated date to mr saban of dollar_figure million plus annual interest on the unpaid principal balance pincite with a maturity_date of date note mr saban transferred dollar_figure million to perkins rowe on date the note was unsecured under the terms of the note perkins rowe’s failure to pay the principal and accrued interest within days of its maturity_date constituted a default and upon default interest on the unpaid principal balance accrued pincite the note also provided for an award of attorney’s fees to mr saban in the event he engaged an attorney in connection with collection of the loan mr saban did not have an equity_interest in perkins rowe did not participate in its management and did not have any member voting rights ii the construction loan on date shortly after the execution of the note keybank obtained an appraisal of the perkins rowe property on a fee simple as-is basis of approximately dollar_figure million and a prospective market_value of dollar_figure million for the developed stabilized project upon its completion estimated to occur on date at the time of the appraisal perkins rowe had preleased approximately of the retail_space to major retailers including a book store a grocery store a pharmacy a fitness center and a movie theater and approximately of the office space in date keybank as lender and as agent of nine lenders and perkins rowe executed a loan agreement and mortgage and perkins rowe executed a promissory note for each lender for a total of dollar_figure million construction loan with an initial maturity_date of date the loan agreement permitted perkins rowe to extend the initial maturity_date for one year if certain conditions were met perkins rowe was not required to make any payments on the principal until the maturity_date mr spinosa executed a personal guaranty for the loan upon the closing of the loan perkins rowe received a disbursement of approximately dollar_figure million as part of this initial disbursement perkins rowe received approximately dollar_figure million for reimbursement of excess equity which it used for construction costs and approximately dollar_figure million as a construction draw for a total receipt of approximately dollar_figure million originally mr spinosa had planned to repay the saban loan when perkins rowe received this first disbursement on the construction loan however he became concerned with cost overruns and problems with the site preparation work that had already caused the project to fall behind schedule mr spinosa decided not to use the initial disbursement to repay the saban loan however he did not view the delay as significant because building construction had not started he discussed the delays and cost overruns with mr saban at that time perkins rowe was able to pay its expenses as they came due in the ordinary course of its business iii problems with the development in date mr spinosa asked mr saban to extend the due_date for repayment of the saban loan because of problems with a general contractor that was eventually terminated perkins rowe executed a second promissory note dated date note for a principal_amount of dollar_figure the original dollar_figure million loan and accrued unpaid interest plus annual interest on the unpaid principal balance pincite with a maturity_date of date the parties executed the note after the note’s maturity_date the note included the same default terms and attorney’s fees award as the note at that time perkins rowe was able to pay its bills as they came due in the ordinary course at the time of the note perkins rowe had preleased approximately to of the development in late perkins rowe also had contracts for sale on approximately condominium units condos in the development in late perkins rowe discovered problems with the architecture plans for the apartment complex as construction neared completion mr spinosa worked with the architects and the construction crew to redesign the floor plans of the apartments because of drainage problems despite his diligence in the hiring process mr spinosa blamed engaging an architect who was inexperienced in residential construction the problems resulted in cost overruns and the need for additional capital in late perkins rowe sought a dollar_figure million loan from keybank ultimately it obtained the dollar_figure million from a real_estate_investment_trust in exchange for an interest in another of mr spinosa’s real_estate projects unrelated to perkins rowe around this same time perkins rowe and keybank discussed refinancing the dollar_figure million construction loan and increasing the loan principal to dollar_figure million keybank orally approved the refinancing subject_to an appraisal in date keybank obtained a second appraisal of the perkins rowe property the appraisal dated date appraisal valued the development between dollar_figure million as is and dollar_figure million upon completion estimated to be in april or date plus dollar_figure million in excess land the appraisal stated that the executed leases represented the occupancy rates for office and retail_space of approximately and respectively and letters of intent and leases awaiting lessor signatures would have brought the retail occupancy rate to above mr spinosa also attempted to raise capital for the project through the use of tax-exempt gulf_opportunity_zone go_zone government bonds perkins rowe had been approved to issue dollar_figure million in go_zone bonds the appraisal valued the completed project with the use of the go_zone bonds at approximately dollar_figure million despite the fact the appraisal estimated that perkins rowe had significant equity in the project keybank did not approve the refinancing moreover it delayed informing perkins rowe of its decision during the real_estate market experienced a significant economic downturn mr spinosa surmised that keybank was aware of the problems in the real_estate financing market long before the public knew he believed that keybank felt pressure to reduce the amount of its outstanding loans however throughout this time he 2the gulf_opportunity_zone act of pub_l_no sec_101 sec_119 stat pincite exempted from taxation interest_paid on certain bonds referred to as go_zone bonds used to finance private development projects in areas affected by hurricane katrina assumed that keybank would refinance the construction loan and he remained optimistic about the success of perkins rowe iv transfer of the saban loan to associates throughout this time mr spinosa kept mr saban informed about the development’s progress and mr saban visited the development site on several occasions to inspect the progress around the date maturity_date of the note mr saban asked mr spinosa about a plan to repay the saban loan mr saban wanted to know how perkins rowe would get it done mr spinosa did not want to have perkins rowe pay the note at that time because the development remained under construction however he understood that mr saban wanted options to get the loan satisfied and the debt paid off in a memorandum dated date date memorandum mr spinosa offered mr saban five options to satisfy the debt currently due from perkins rowe transfer mr spinosa’ sec_50 ownership in watermarke apartments to mr saban mr saban already owned the remaining transfer a percentage of mr spinosa’s ownership in cinco ranch apartments to mr saban mr saban already owned approximately and mr spinosa owned transfer an ownership_interest in the rouzan property to mr saban organize a new partnership between the two men to develop a hotel near the perkins rowe development with mr saban contributing the note in exchange for his partnership_interest and mr spinosa’s contributing an equal amount of capital or renegotiate the note to reduce the interest rate to and delay repayment until perkins rowe’s cashflow allowed mr saban chose option an ownership_interest in the rouzan property the rouzan property was a 120-acre parcel of real_estate in baton rouge louisiana that mr spinosa planned to develop into a residential community composed primarily of single-family houses associates owned the rouzan property associates was its sole member from its organization in date until the transaction transferring ownership to mr saban in date associates was owned by the spinosa class trust and by jts associates of louisiana inc jts associates an entity related to mr spinosa mr spinosa was the manager of associates and associates mr spinosa had acquired the rouzan property in but development was delayed because of a prolonged dispute over zoning that lasted approximately from to as originally zoned approximately to houses could be constructed on the rouzan property sometime around the property was rezoned to allow for the construction of approximately houses significantly increasing the property’s value mr saban had expressed an interest in the rouzan property early on in the development process the property became a more attractive investment opportunity for him because the zoning dispute had ended in the date memorandum mr spinosa listed the appraised value of the rouzan property as dollar_figure and his equity in the property as dollar_figure determined as follows item current appraised value discounted to appraised value less current debt amount dollar_figure big_number big_number less estimated design engineering cost to date big_number equity big_number 1we note that the items and amounts listed in the date memorandum calculate to equity of dollar_figure the memorandum states that the estimated design engineering cost to date is e xclusive of cost associated with tnd status and rezoning there is no further explanation of this cost in the date memorandum on the basis of these values mr spinosa proposed that mr saban would receive a interest in associates representing his dollar_figure million investment approximately equal to the note’s principal plus accrued unpaid interest mr saban negotiated to decrease the value of the rouzan property thereby increasing his percentage ownership in associates to there was no business relationship between perkins rowe and associates and the developments were unrelated however mr spinosa managed both entities and the entities had some common ownership the spinosa class trust owned of associates through associates of perkins rowe i and of perkins rowe ii mr spinosa owned of perkins rowe i and of perkins rowe ii he also had an indirect ownership_interest in associates through jts associates’ ownership there was no discussion about the value of the note in the negotiations over mr saban’s percentage ownership in associates and mr spinosa did not consider that the note had a fair_market_value less than its face value mr saban did not want to directly own associates because of privacy concerns at the time he was the head football coach at the university of alabama and felt there was negative public sentiment toward him in the baton rouge area because of his decision to leave lsu he wanted to receive his interest through a business_entity on date henry c perret jr mr saban’s attorney organized tls investments llc tls investments to hold mr saban’s ownership in associates tls llc tls was tls investments’ sole member mr saban and his wife were tls’ sole members perkins rowe i executed a promissory note dated date for dollar_figure note plus annual interest on the unpaid principal of compounded annually payable to mr saban on date mr perret structured the transaction including the transfer of the note for reasons unclear from the record perkins rowe ii did not join in executing the note similar to the two prior notes the note was unsecured charged a interest rate that increased to upon default and provided for an award of attorney’s fees for any collection actions the note stated that it was given in substitution for the note the note did not contain this term with respect to the note mr saban endorsed the note to tls investments as a capital_contribution and tls investments transferred the note to associates through mr and mrs saban’s endorsement associates took physical possession of the note thereafter mr saban did not have physical possession of a note issued by the perkins rowe entities on date associates amended its operating_agreement to recognize tls investments’ admission as a member in exchange for the contribution of the note to the capital of the company the amended operating_agreement provided that the members recognized that the fair_market_value of the note was its face value dollar_figure and listed tls investments’ capital_account as that same amount the amended operating_agreement listed associates’ capital_account as dollar_figure under the amended operating_agreement tls investments received a allocation of the profit gain and loss the amended operating_agreement provided whereas investor member has contributed a certain promissory note of perkins rowe associates l l c to the capital of the company and the original member and the manager desire to admit him into the company as an additional_member having the interest shown herein under the amended operating_agreement mr saban rather than tls investments received the required member notices at mr saban’s insistence the operating_agreement was also amended to impose restrictions on the amount of debt associates could incur v foreclosure filing in november and date perkins rowe failed to make required_interest payments on the construction loan no principal repayment was due until date in late mr spinosa had been attempting to refinance the construction loan for nearly one year he remained optimistic that perkins rowe could refinance the loan and he remained optimistic about the future of the project in mr spinosa sought to convert the apartments in the development to condos to make the development more economically viable and to address budget shortfalls by late the condos were almost completed and most of the condos had contracts for sale in date keybank and perkins rowe amended the loan agreement to allow the conversion of apartments to condos and added perkins rowe block a condominiums llc as a borrower the amended loan agreement also gave perkins rowe the right to convey certain property within the development for a roadway to provide greater vehicular access to the development many issues that perkins rowe faced were beyond its control keybank also experienced financial problems during that time because of the crisis in the real_estate financial_market keybank closed one of its offices that perkins rowe had worked with in perkins rowe began to experience unusually long delays in disbursements from the construction loan affecting its ability to pay contractors and vendors and causing delays in construction in early perkins rowe lost the sale of a substantial number of the condos under contract because keybank delayed the release of its mortgage against the condos keybank eventually released the mortgage in march or date the roadway was not completed perkins rowe also lost some retail tenants that had preleased space because of the tenants’ inability to finance leasehold improvements although some retail tenants were in place on date keybank representing nine lenders on the dollar_figure million construction loan filed a complaint against perkins rowe and mr spinosa to collect on the loan to foreclose on the property and to enforce mr spinosa’s guaranty foreclosure case see keybank nat’l ass’n v perkins rowe assoc llc keybank no 09-497-jjb-scr m d la date in the complaint keybank alleged that perkins rowe had failed to make required monthly interest payments from date through date principal repayment was not yet due it was due at the loan’s maturity_date mr spinosa believed that perkins rowe was approximately days from being able to make the required loan payments however construction had already slowed considerably because of financing issues on date the district_court granted keybank’s request to sequestrate perkins rowe’s assets and records and to appoint a keeper the u s marshals service seized perkins rowe’s assets and records and delivered them to the keeper who took over perkins rowe’s operations perkins rowe filed counterclaims against keybank and the other lenders keybank filed a motion to dismiss the counterclaims which the district_court granted in part and denied in part keeping alive most counterclaims keybank no 09-497-jjb-scr u s dist lexis m d la date after the foreclosure case’s filing perkins rowe continued to operate and its tenants continued to pay rent however perkins rowe never received any funds or disbursements from the operation of the business during this period perkins rowe also faced multiple lawsuits from contractors and vendors between date and date perkins rowe had a positive cashflow of nearly dollar_figure which the keeper used to pay the keeper’s expenses despite the foreclosure case mr spinosa believed that he could resolve the financing problems and could complete the perkins rowe project he continued to negotiate with keybank and the other lenders on multiple occasions he came close to negotiating a refinancing deal that would have stopped the foreclosure however one lender had sold its note to a hedge fund shortly after the foreclosure case began and the hedge fund refused to renegotiate the terms of the loan or to accept any of the deals that keybank had brokered mr spinosa was also negotiating with other lenders and investors to refinance the construction loan if perkins rowe could settle the foreclosure case he attempted to use the go_zone bonds to entice new lenders and investors however the go_zone bonds issued to perkins rowe were terminated in because of its failure to place the bonds with investors mr spinosa believed that many of keybank’s actions resulted from pressures the bank faced to reduce its real_estate debt he believed that the bank representatives he met with were not interested in resolving the issue in a manner that would help perkins rowe survive he believed that they were concerned with the bank’s survival he had considered filing bankruptcy to protect perkins rowe but his attorneys advised against it throughout this time the schwegmann family members continued to own of perkins rowe i mr spinosa kept them informed of the financial issues and discussed possible alternative solutions with them on date the district_court dismissed perkins rowe’s affirmative defenses and the remainder of its counterclaims as a sanction for discovery abuses keybank no 09-497-jjb-scr u s dist lexis m d la date on date the district_court granted summary_judgment in keybank’s favor on its right to foreclose and to enforce the guaranty keybank no 09-497-jjb-scr u s dist lexis m d la date after the summary_judgment in keybank’s favor two counts of keybank’s complaint on issues separate from the foreclosure and guaranty remained unresolved accordingly the district_court delayed its final judgment entering it on date in keybank’s favor keybank no 09-497-jjb- scr m d la date perkins rowe filed a writ of mandamus with the court_of_appeals for the fifth circuit which was denied on date the keeper was released on date associates did not take any enforcement actions to collect on the note which would have been futile vi the deduction associates filed a partnership tax_return for claiming worthless_debt deductions of dollar_figure including dollar_figure for the note perkins rowe’s accountant recommended deducting the debt the partnership return listed mr saban rather than tls investments as a member and gave him the right to notice as a member for it sec_2011 tax_year perkins rowe i recognized cancellation_of_indebtedness_income of dollar_figure in connection with the note associates reported that mr saban rather than tls investments had a capital_account of dollar_figure million at the end of associates issued the schedule_k-1 partner’s share of income deductions credits etc to mr saban individually rather than to tls investments mr saban divested his interest in by selling it to associates for a cash payment of dollar_figure to dollar_figure million there is no information in the record concerning associates’ activities or financial condition from through except for information reported on it sec_2011 partnership return in the fpaa respondent disallowed dollar_figure of the worthless_debt deduction the amount of the note respondent asserted since the partnership did not establish that the cash transfer was a bona_fide loan the amount has been determined to be a contribution_to_capital respondent did not challenge the year that the debt became worthless in the fpaa or in his answer opinion sec_166 generally allows taxpayers to deduct any debt which becomes worthless within the taxable_year for a sec_166 worthless business debt deduction taxpayers must show the deducted amount represents a bona_fide debt the debt became worthless during the year and the debt was incurred in connection with a trade_or_business sensenig v commissioner tcmemo_2017_1 at sec_1_166-1 income_tax regs deductions are a matter of legislative grace and taxpayers bear the burden of proving their entitlement to any deduction allowed by the code 503_us_79 petitioner filed a motion in limine arguing the issue before us should be limited to the existence of a bona_fide debt we held that the issue of whether the debt became worthless during was properly before the court as respondent raised the issue in his pretrial memorandum however we held that the year of worthlessness was a new_matter for which respondent would have the burden_of_proof see rule petitioner bears the burden to establish that the debt was bona_fide a bona_fide debt is a debt that arises from a debtor-creditor relationship on the basis of a valid and enforceable obligation to pay a fixed or determinable sum of money sec_1_166-1 income_tax regs whether an advance gives rise to a bona_fide debt for federal tax purposes is determined from all the facts and circumstances 74_tc_476 to constitute a bona_fide debt at the time of the transfer there must be a real expectation of repayment and an intent on the part of the purported creditor to secure repayment 88_tc_604 aff’d without published opinion 855_f2d_855 8th cir 54_tc_239 where the facts indicate that no bona_fide debt was created an advance may properly be classified as a contribution_to_capital see 69_tc_814 rutter v commissioner tcmemo_2017_174 contributions to capital may not be deducted under sec_166 91_tc_575 sec_1_166-1 income tax regs generally shareholders place their money at the risk of the business while lenders seek a more reliable return see 481_f2d_730 5th cir whether a transfer of funds constitutes a loan may be inferred from objective characteristics surrounding the transfer the court_of_appeals for the fifth circuit to which this case is appealable considers nonexclusive factors to determine whether a bona_fide debt exists the names given to the certificates evidencing the indebtedness a fixed maturity_date the source of repayment a legally enforceable right of repayment the creditor’s right to participate in the debtor’s management the subordination of the obligation to other debts the intent of the parties the debtor’s capitalization and use of the funds the identity of interest between creditor and stockholder the payment of interest the corporation’s ability to obtain loans from outside lending institutions the extent to which the advance was used to acquire capital assets and the failure of the debtor to repay on the due_date or to seek a postponement see 464_f2d_394 5th cir the factors are not of equal importance and no single factor is determinative see 433_f2d_1097 5th cir 89_tc_816 some factors may not be relevant in a given situation estate of mixon f 2d pincite the object of the inquiry is not to count the factors but to evaluate them 414_f2d_844 5th cir the factors aid in our determination of whether the parties intended to create indebtedness with a reasonable expectation of repayment and whether that expectation comported with economic reality see estate of mixon f 2d pincite the court_of_appeals for the fifth circuit recognizes that the real issue for tax purposes has long been held to be the extent to which the transaction complies with arm’s length standards and normal business practice id pincite we apply special scrutiny to transactions between entities in the same corporate family or with shared ownership see kean v commissioner t c pincite 49_tc_575 vinikoor v commissioner tcmemo_1998_152 respondent has conceded that the saban loan was bona_fide ie the cash transfer from mr saban to perkins rowe created a bona_fide debt between mr saban and perkins rowe the debt was evidenced by three promissory notes with fixed maturity dates each note provided for an interest charge increased the interest rate upon default and provided for the payment of attorney’s fees for any collection actions upon default mr saban negotiated with perkins rowe to ensure repayment first by extending the maturity_date for one year the note and a second time by again extending the maturity_date the note after which he transferred the note to associates as a capital_contribution placing the risk of the debt with the company respondent argues that the transfer of the note to associates did not create a bona_fide debtor-creditor relationship between perkins rowe and associates rather he argues that mr saban’s receipt of the interest in associates satisfied the saban loan citing state contract law he argues that perkins rowe and mr saban entered into a contract to modify and extinguish the saban loan through the transfer of an interest in associates according to respondent the parties to the saban loan including mr spinosa by his own testimony viewed mr saban’s receipt of an interest in associates as satisfaction of perkins rowe’s debt to mr saban in addition he argues that there was no transfer of funds between perkins rowe and associates that could create a debt 3although the fpaa mentions only a cash transfer presumably referring to the cash transfer from mr saban to perkins rowe respondent’s answer denies that there was a bona_fide debt between associates and perkins rowe accordingly the issue of the existence of a bona_fide debt between perkins rowe and associates is properly before the court we find that mr saban entered into a legitimate debt with perkins rowe and transferred the debt to associates mr saban’s transfer of the debt to associates did not negate the legitimacy of the debt while the transaction may not have been typical of a normal business relationship because of mr spinosa’s personal relationship with mr saban it was a transfer of a legitimate debt although perkins rowe had failed to make the november and december interest payments on the construction loan at or around the time it executed the note respondent did not argue that perkins rowe was insolvent at the time of the note the date appraisal indicated that perkins rowe had a significant amount of equity in the project by late construction neared completion retail tenants were in place and condos were sold mr spinosa believed perkins rowe wa sec_90 days from making the required_payments on the construction loan he continued to negotiate with perkins rowe’s lenders and to seek refinancing he remained optimistic that the perkins rowe development would be successfully completed we recognize that perkins rowe was less than seven months from a foreclosure lawsuit and arguably mr saban received a windfall by exchanging his debt for an equity_interest in associates an unrelated third party may not have accepted the note at its face value as a capital_contribution as associates did however respondent has not argued that the value of the note should have been discounted when mr saban contributed it to associates nor has he raised any arguments relating to associates’ adjusted_basis in the note rather he argues that there was a complete lack of a bona_fide debt associates made a business decision likely influenced by personal relationships to give mr saban an ownership_interest in exchange for the face value of the note ie the principal of the saban loan and the accrued unpaid interest mr spinosa expressed the intent in the date memorandum to satisfy the debt to mr saban however we find that the transaction postponed the need for perkins rowe to repay the debt it did not discharge the debt it allowed perkins rowe to delay repayment of the debt under the extended maturity_date to a time when mr spinosa believed perkins rowe would be economically viable each option in the date memorandum was a means to delay repayment of the saban loan rather than to cancel the debt respondent attempts to characterize the options in the date memorandum including the offer of an investment opportunity in associates as being made by perkins rowe however it was mr spinosa who 4respondent raises an issue with the fact that the date memorandum mentioned the transfer of a note only with respect to the hotel venture we do not find this fact dispositive made the offer in the date memorandum perkins rowe did not own associates and could not offer an ownership_interest in it to satisfy the saban loan the purpose of the date memorandum was to provide alternatives to the immediate repayment of the saban loan four of the five options in the memorandum included the transfer of an ownership_interest in a real_estate project unrelated to perkins rowe the fifth option was to extend the maturity_date of the note and to lower the interest rate mr saban wanted to be repaid or at the least he no longer wanted to have his money at risk in the perkins rowe development he viewed the rouzan property as an attractive investment opportunity because of the recent success with rezoning the property for significantly more homes respondent further argues that associates did not intend to collect on the debt we disagree had perkins rowe become economically viable associates would have collected on the debt we find mr spinosa’s testimony to be credible on this point lastly we consider respondent’s concerns with the relationship between perkins rowe and associates perkins rowe and associates had common management mr spinosa and common related owners however they did not have identity of ownership because the schwegmann family owned of perkins rowe i the only named debtor on the note the spinosa class trust owned of associates but only of perkins rowe i thus the spinosa class trust increased its risk on the debt mr spinosa owned of perkins rowe i this fact alone does not negate our finding that mr saban transferred a legitimate debt to associates mr spinosa had intermingled funds of his various real_estate projects owned through different entities in the past even with perkins rowe he injected dollar_figure million into the development from a separate real_estate deal when perkins rowe needed capital in late under the factors considered by the court_of_appeals for the fifth circuit we find that a bona_fide debt existed between perkins rowe and associates respondent did not address the factors used by the court_of_appeals associates held a promissory note with a fixed maturity_date and accrued interest at an above-market rate the interest rate increased upon default and the note provided for an award of attorney’s fees for any collection actions we find that at the time of the note’s transfer associates intended to collect the debt from perkins rowe mr spinosa believed that perkins rowe would succeed and would repay the debt associates had the right to enforce 5perkins rowe ii did not execute the note the reason is unclear from the record mr spinosa owned of perkins rowe ii payment however as the note was unsecured collection attempts would have been futile mr spinosa credibly testified that he believed the perkins rowe development could be successful at the time mr saban contributed the note to associates and even after the foreclosure case’s filing mr spinosa had extensive experience in real_estate investments and he was optimistic that perkins rowe would be successful despite the difficulties it encountered the source of repayment was not limited to perkins rowe’s income there is no evidence of a thin_capitalization in fact the appraisal performed for keybank indicated that there was substantial equity in perkins rowe the note was not given to acquire capital assets each of these factors weighs in favor of the existence of a bona_fide debt two factors weigh against a bona_fide debt the note’s subordination to secured creditors and perkins rowe’s failure to repay the debt and accrued interest finally two remaining factors for us to address are perkins rowe’s ability to obtain outside loans and the nature of the relationship between associates and perkins rowe we find both factors to be neutral in the light of the other factors supporting the existence of a bona_fide debt by the time of the note’s execution perkins rowe had been attempting to refinance the construction loan for nearly one year ultimately the loan was not refinanced and the property was foreclosed on however at the time of the note and even after the foreclosure case began mr spinosa believed he could work out a refinancing and continued to negotiate with lenders and potential investors mr spinosa was able to amend the terms of the construction loan agreement in and all but one lender agreed to a refinancing deal after the foreclosure began nor do we find the relationship between perkins rowe and associates discussed infra to negate the other factors supporting a bona_fide debt on the basis of the court_of_appeals for the fifth circuit’s factors we find that the debt between perkins rowe and associates was bona_fide ii satisfaction of debt under state law both parties rely on state law to support their respective positions the form of the instrument or its validity under state law does not control its treatment for federal tax purposes 367_f2d_980 5th cir w o covey inc v commissioner tcmemo_1969_273 the issues for federal tax purposes are whether the parties intended to create a bona_fide debt and whether the intention comports with economic reality estate of mixon f 2d pincite nevertheless we briefly address the parties’ positions respondent argues that perkins rowe and mr saban entered into a valid contract under louisiana law to satisfy and extinguish the saban loan he cites four requirements for a valid contract under louisiana law the parties’ capacity to contract their mutual consent a cause or reason for the parties to obligate themselves and a lawful object of the contract leger v tyson foods so 2d la ct app respondent argues that there was capacity consent cause and lawful object he argues that associates was a third party rendering performance of the contract by transferring the ownership_interest to mr saban albeit indirectly through tls investments in satisfaction of the saban loan see la civ code ann art the object of a contract may be that a third person will incur an obligation or render a performance petitioner argues that the parties must abide by the state law of novation to discharge the saban loan rather than the requirements of a contract respondent cites a novation releases a debtor of its liability to a creditor id art under louisiana law a novation is defined as the extinguishment of an existing obligation by the substitution of a new one id petitioner argues that there was no novation of the debt owed by perkins rowe it argues that there was a 6the decision to structure the transaction for mr saban to receive indirect ownership in associates does not affect the analysis of the transaction substitution of promissory notes but the underlying debt continued to exist rather there was a creditor’s valid assignment of a promissory note we agree under louisiana law novation takes place when by agreement of the parties a new performance is substituted for that previously owed or a new cause is substituted for that of the original obligation if any substantial part of the original performance is still owed there is no novation mere modification of an obligation made without intention to extinguish it does not effect a novation the execution of a new writing the issuance or renewal of a negotiable instrument or the giving of new securities for the performance of an existing obligation are examples of such a modification id art novation may not be presumed and t he intention to extinguish the original obligation must be clear and unequivocal id art a novation occurs when a new obligor is substituted for a prior obligor who is discharged by the obligee id art mr spinosa’s intent for engaging in the transaction was to satisfy mr saban’s desire for repayment which he accomplished by transferring an ownership_interest in associates to mr saban in exchange for the debt associates received the right to collect the debt which we have found it intended to do mr saban did not want to extend the loan’s maturity and did not want to have his money at risk with perkins rowe he was aware of perkins rowe’s construction problems cost overruns and financial condition as mr spinosa kept him informed mr saban wanted out and he choose an investment in associates to replace the debt owed to him from perkins rowe however associates received a note enforceable under state law see la rev stat defining requirements for a negotiable instrument it is unclear from the record why perkins rowe ii did not join in executing the note and it is possibly because of an oversight by mr saban’s attorney petitioner argues that perkins rowe ii’s failure to execute the note with perkins rowe i as it had for the prior two notes is inconsequential because it was not a novation we agree perkins rowe i remained liable for the debt evidenced by the note see la civ code ann art furthermore the note stated that it was given in substitution for the note perkins rowe i included the entire amount of the note as cancellation_of_indebtedness_income for on the basis of these facts perkins rowe i was not discharged by mr saban tls investments or associates and there was no novation iii year of worthlessness as we have found the debt was bona_fide we turn to respondent’s alternative argument that the debt did not become worthless in the year of the deduction he argues that the debt was worthless in either the year the foreclosure case began and perkins rowe’s assets were seized or the year of the final judgment in the foreclosure case he has not argued that the note did not have any value at the time mr saban contributed it to associates in for a sec_166 deduction the debt must become worthless during the tax_year ie it must have had value at the beginning of the year and become worthless during that year 106_tc_184 aff’d in part rev’d in part on other grounds 318_f3d_924 9th cir a debt’s worthlessness is determined by identifiable events that occurred to render the debt worthless during the year am offshore inc v commissioner 97_tc_579 a debt becomes worthless when the taxpayer has no reasonable expectation of repayment 77_tc_582 some objective factors considered by the court in determining worthlessness include the value of property securing the debt the debtor’s earning capacity events of default the debtor’s refusal to pay actions to collect the debt any subsequent dealings between the parties and the debtor’s lack of assets am offshore inc v commissioner t c pincite no single factor is conclusive id pincite the determination of when a debt becomes worthless depends upon the particular facts and circumstances of each case 56_tc_388 aff’d 478_f2d_1160 8th cir at trial we held that respondent has the burden_of_proof with respect to the issue of worthlessness in we find that respondent has failed to satisfy his burden_of_proof and that the debt became worthless in without question perkins rowe was in serious financial distress in when keybank filed the foreclosure case however part of the development was completed and it generated revenue mr spinosa believed that perkins rowe wa sec_90 days away from making the required_payments on the construction loan at the time of the foreclosure case’s filing perkins rowe had defaulted on approximately dollar_figure million of interest payments from date to date on the dollar_figure million construction loan mr spinosa continued to negotiate with the lenders and was optimistic a deal could be reached to avoid foreclosure in fact he came close to a deal with only one creditor holding out there was a reasonable expectation of repayment at the end of even though perkins rowe ultimately did not receive any income from the seized assets on the basis of these facts we find that the debt did not become worthless in nor do we find that the debt became worthless in as respondent alternatively argues rather we find that the debt became worthless in that year the go_zone bonds issued to perkins rowe were terminated because of its failure to find investors to purchase them with the termination of the bonds mr spinosa did not see a viable means to obtain refinancing of the development project in addition in mr spinosa’s negotiations with keybank to avoid foreclosure broke down and the district_court dismissed perkins rowe’s counterclaims and affirmative defenses in the foreclosure case the final judgment in the foreclosure case was delayed to for resolution of unrelated issues with these events it was reasonable to abandon hope of recovery on the note by the end of we find that the note had value at the beginning of and became worthless that year in reaching our holdings herein we have considered all arguments made and to the extent not mentioned above we conclude they are moot irrelevant or without merit to reflect the foregoing decision will be entered for petitioner
